Title: To James Madison from John Dawson, 2 January 1799
From: Dawson, John
To: Madison, James


Dear Sir!
Philadelphia. January 2d. 1799.
I have recievd your letter, & enclosures by Mr. Jefferson, to all of which I shall pay particular attention.
By the public papers you will observe the number of members who have been absent—this circumstance has prevented our attempting any thing of consequence—however many of them have lately come in, & we have reason to expect others in a few days, when we shall make an effort for the repeal of the alien & sedition laws, & for bringing forth Matthew Lyon—I think we shall have a majority for the first in our house—at present we are engaged on the old subject of bankrupt laws, which after much time, I expect we shall postpone.
The papers give to you the late accounts from Europe, which, if true, are bad enough. With much Esteem Your friend & Sert
J Dawson
